DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: in paragraph [0335], line 2, “patients adult patients” is incorrect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 7, 13, 16, 17, 19-23, 27, 44, 46-48, 50-52, 54-56 and 63-64 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8, 17-23, 25-29, 31-33 of copending Application No. 16/362,125 (reference application) in view of Clinical Trail NCT02758717 (https://clinicaltrials.gov/ct2/history/NCT02758717?A=1&B=1&C=merged#StudyPageTop, April 28, 2016) for the reasons set forth in the previous Office action: 
 Although the claims at issue are not identical, they are not patentably distinct from each other because both application are drawn to a method of treatment comprising treating cancer by administration of an anti-CD30 antibody conjugated to a drug which is a monometheyl auristatin, and wherein the antibody is AC10 (SEQ ID NO:2 and 10 of 16/362,125 are identical to instant SEQ ID NO:7 and 8) and the spacer is MC-vc-PAB (see copending claim 31 and instant claim 22). Also, the antibody-drug conjugate is brentuximab vedotin (copending claim 32 and instant claim 23). Both applications claim administering a further chemotherapy regimen (AVD or CHP, copending claim 23 and instant 48). Copending application 16/362,125 does not claim an additional therapeutic agent which is an antibody, wherein the cancer is lymphoma or wherein the subject has not been previously treated for lymphoma.
Clinical Trail NCT02758717 teaches treatment of patients with previously untreated Hodgkin lymphoma by administration of brentuximab vedotin and antibody nivolumab (Study Description). It would have been obvious wherein the cancer to be treated with the brentuximab vedotin was Hodgkin lymphoma, and to also include as part of the treatment an additional therapeutic agent, including one which is another antibody. Further, it would have been obvious wherein the subject with Hodgkin lymphoma has not previously been treated. 
This is a provisional nonstatutory double patenting rejection.

Applicant requests that the rejection on the grounds of nonstatutory double patenting be held in abeyance until allowable subject matter is identified in one of the pending applications.  
The argument has been fully considered, but is not persuasive. The rejection cannot be held in abeyance and is maintained for the reasons of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 13, 16, 17, 19-22, 27, 44, 47, 48, 50-52 and 63-64 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,211,319 B2 (cited in the IDS filed 7/17/20) as evidenced by Younes et al. (Lancet Oncol. 14:1348-1356, 2013) for the reasons set forth in the previous Office action and for the following reason addressing the amendment to claim 1: As amended, claim 1 now has the limitations previously presented in now cancelled claims 2-4 and 12, which were previously rejected. The ability of the antibody-drug conjugate to have the claimed activities is dependent on the administration of the antibody-drug conjugate itself. It is maintained for the reasons of record that the claimed methods are anticipated by the prior art of record.
US 9,211,319 teaches (col. 1, lines 21-44), “Hodgkin lymphoma (HL) is a neoplasm of lymphoid tissue that is defined histopathologically by the presence of the malignant Hodgkin-Reed-Sternberg (HRS) cells. The characteristic surface antigen expressed on HRS cells is CD30. There are an estimated 8,000 new HL cases diagnosed annually in the United States and Canada. Advances in the use of combined chemotherapy and radiotherapy in HL over the past half-century have resulted in a durable remission rate of approximately 70%. However, these multi-agent regimens confer a significant morbidity on patients, including secondary malignancies, cardiac disease, and infertility. Furthermore, approximately 30% of patients presenting with HL will become refractory to initial therapy or will relapse.” It was found that the antibody-drug conjugate cAC10-MC-vc-PAB-MMAE (MMAE refers to monomethyl auristatin E, col. 4, lines 62-63) was effective for treatment of hematologic cancer in a subject, including Hodgkin lymphoma, with the conjugate binding CD30-expressing cancer (col. 14, lines 56-66). It is taught that treatment is, for example, of subjects just diagnosed with Hodgkin lymphoma, and therefore not previously treated (col. 15, lines 9-15). Also, treatment of a subject previously treated with a prior anti-cancer therapy, but who has a reoccurrence or further progression of disease (col. 15, lines 16-30).  The subject may also be administered with one or more additional therapeutics, including, for example, ABVD (col. 15, lines 36-37). SEQ ID NO:2 and 10 (TABLE 1) are the same as instant SEQ ID NO:7 and 8.
Younes et al. teaches that ABVD regimen combines doxorubincin, bleomycin, vinblastine and dacarbazine, differing from AVD by the inclusion of bleomycin (p. 1348, second paragraph “Methods”). Therefore, ABVD consists essentially of AVD. Younes et al. is not required for anticipation, but merely provides the definition of ABVD and AVD. Because US 9,211,319 reduces CD30-expressing cells, the method inherently decreases the ratio of CD30-expressing cells, including CD30+ Treg cells, relative to non-CD30+ cells, such as CD4+ T cells.

Applicant argues (last full paragraph of p. 9 through p. 10 of Remarks) that independent claim 1 has been amended to require the limitations of previously pending, now cancelled, claims 2-4, “decreasing the number of CD30+ inducible T regulatory (iTreg) cells or CD30+ peripheral T regulatory (pTreg) cells relative to the number of CD4+ Th1 cells and/or CD4+ Th2 cells and/or CD4+ Th17 cells." (underlining added by Applicant)  Figs. 5 and 6 show that CD4+ T cells include additional cell types, e.g., effector memory and central memory CD4+CD30+ cells, which Fig. 5 shows are decreased by brentuximab vedotin (BV) administration to Hodgkin lymphoma patients. The invention is based on the surprising finding that BV preferentially reduced iTregs in vitro relative to CD8+ T cells (Fig.s 2A-2D and Example 2) and reduced Tregs in peripheral blood of BV-treated classical Hodgkin lymphoma patients relative to various helper T cell subsets and CD8= T cells (Fig. 5, Example 5). “This is unexpected given that CD30 was known to be expressed by activated B and T cells (see, Table 1 of Fabbri et al., Supplemental Information Disclosure Statement, NPL No. 3), not just a subpopulation of Tregs. Moreover, during development of the present disclosure, Tregs were found to have heightened CD30 expression kinetics, higher levels of CD30 expression, higher levels of payload release, and substantially lower drug efflux capacity (see, FIG. 9A-9D, and Example 7). As such, anti-CD30 antibody drug conjugates were determined to be capable of treating cancer by reducing suppression of a patient's own cytotoxic anti-cancer cell response, as opposed to simply destroying CD30+ cancer cells through payload (monomethyl auristatin) delivery. This means that the claimed uses are suitable for cancer patients afflicted with deleterious Treg activity, not just for patients with cancers characterized by high levels of expression of CD30.” It was not known before the development of the instant disclosure whether a decrease in the number of CD30+ Treg cells relative to the number of CD4+ Th1, TH2 or Th17 cells would results from administration of the claimed antibody-drug conjugate. The argument has been fully considered, but is not persuasive. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 195 USPQ 430, 433 (CCPA 1977).  The prior art taught the claimed methods using the claimed antibody-drug conjugate.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) As discussed in MPEP 2112.11.  "There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).” It is maintained that the prior art methods would inherently have had the recited effects on T cells.
Applicant argues (paragraph bridging pp. 10-11) that the ‘319 patent reduces to practice treatment of two CD30-expressing hematologic cancers, Hodgkin lymphoma (HL) and anaplastic large cell lymphoma (ALCL), with cAC10-MV-vc-PAB-MMAE monotherapy. The patent specifies that the patient will preferably be treated with the antibody-drug conjugate as a monotherapy, citing col. 15, lines 35-67, and col. 14, lines 30-52. This is in contrast to instant claims 48, 50-52 and 54-56, which require “administering an antibody-drug conjugate such as bretuximab vedotin and one or more additional therapeutic agents.” (emphasis added by Applicant)  The argument has been fully considered, but is not persuasive.  The patent teaching either exemplary or preferable therapies does not exclude others that are also taught, including the addition of one or more therapeutics (col. 15, lines 36-37). It is noted that the full quote of col. 14, lines 46-52, is: “The subject will also, preferably, not be treated with any additional anti-cancer agents for at least 2 weeks (preferably at least 3, 4, 5, 6, 7, or 8 weeks) following completion of the first treatment cycle with the antibody drug conjugate and preferably for at least 2 weeks (preferably at least 3, 4, 5, 6, 7, or 8 weeks) following completion of the last dose of the antibody drug conjugate.”  This does not exclude treatment with additional therapeutic agents. Further, lines 35-40 of col. 15 of ‘319 specify that other therapeutic agents which are not anti-cancer agents can be administered, such as those to treat inflammation, of which prednisone is an example (see instant claim 54).
Applicant argues (middle of p. 11) that a chemotherapy regime without bleomycin is AVD not ABVD, so that ABVD does not consist essentially of AVD.  The argument has been fully considered, but is not persuasive.  It is maintained that “a chemotherapy regimen consisting essentially of …AVD” includes a regimen of ABVD.   As discussed in MPEP 2111.03.III. “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355”. There is no limiting definition of “consisting essentially of” in the instant specification. 



Claim(s) 1, 6, 7, 13, 16, 17, 19-21, 44, 46, 47, 50-52 and 54-56 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050123536 A1 (cited in the IDS filed 7/17/20) for the reasons set forth in the previous Office action and for the following reason addressing the amendment to claim 1: As amended, claim 1 now has the limitations previously presented in now cancelled claims 2-4 and 12, which were previously rejected. The ability of the antibody-drug conjugate to have the claimed activities is dependent on the administration of the antibody-drug conjugate itself. It is maintained for the reasons of record that the claimed methods are anticipated by the prior art of record.
US 20050123536 teaches monoclonal antibody AC10 and a cleavable drug conjugated to the antibody in the form of AC10-valine-citrulline-MMAE (AC10-val-citMMAE or AC10-vcMMAE or cAC10-vcMMAE; [0044]).  Also taught is a method of treating an immunological disorder which is not cancer, comprising administering the antibody-drug conjugate and a pharmaceutically acceptable carrier ([0046]). The antibody leads to elimination or attenuation of CD30+ lymphocytes ([0022] and Fig. 23), which necessarily means that amount of CD30+ Tcells is decreased after administration. The conjugate can be administered with other therapeutic agents, including the list set forth in [0358], which includes CCNU, tenoposide, vincristine, vinblastine and dacarbazine. Alternatively, a glucocorticoid such as prednisone may also be administered ([00361]). Agents such as antibodies that target other receptors can be coadministered ([0376]).  It was found that naïve T lymphocytes were less sensitive to the antibody-drug conjugate than CD30-expressing memory T cells, which included CD4+ and CD8+ cells ([0456]-[0457]).  CD30 is found on Reed-Sternberg cells in Hodgkin’s disease ([0006]).  SEQ ID NO:2 and 10 (TABLE 1) are the same as instant SEQ ID NO:7 and 8.

Applicant argues (paragraph bridging pp. 11-12) that paragraph [0022] of the ‘536 pregrant publication is part of the background instead of a description of the invention, and merely concludes that “"[a]gents that are capable of eliminating or attenuating CD30-bearing activated lymphocytes would be highly desirable in the treatment of immunological disorders".” FIG. 23 therein shows cAC10-vcMMAE has significantly lower IC50s for naïve and memory T cells than the IC5Os than cAC10-vcAEFP. Therefore, the passages cited in the rejection are less informative about selectivity of a cAC10 conjugates of the instantly claimed methods with drug MMAE instead of AEFP, which is focused on in the publication. The argument has been fully considered, but is not persuasive.  The pregrant publication, as described in the Field of the Invention ([0002]), relates to “methods and compositions for treatment… by eliminating CD30-expressing lymphocytes using conjugates of CD30-binding proteins and cytotoxic agents.  Exemplary CD30-binding proteins that are useful in the methods and compositions of the present invention include…conjugates of AC10… and cytotoxic agents.” Further, both MMAE and AEFP are taught as conjugates (e.g., [0045]). Paragraph [0046] specifically states, “Thus, in a specific embodiment, the present invention provides a method for the treatment of an immunological disorder …, comprising administering to the subject, in an amount effective for treatment, a pharmaceutical composition comprising (a) cAC10-val-cit-MMAE; and (b) a pharmaceutically acceptable carrier.” Example 5 is devoted to the synthesis of cAC10-vcMMAE. Fig 2 showed that particular antibody-drug conjugate delivered the cytotoxic drug to CD30+ cells and efficiently internalized upon binding the cells ([0450]). Further, the data from Example 13, shows that “[A]pplication of cAC10-vcMMAE in therapeutic intervention may have the advantage of only targeting antigen-primed T lymphocytes.” Example 14 ([0468]) provides the information for Fig. 23, including, “Thus, Th0, Th2, and Tc0 clones and one each of Tc2 and CD4+/CD8+ clones were found to be sensitive to cAC10 ADCs. US 20050123536 teaches the usefulness of cAC10-vcMMAE and does not teach away from its use in a method of treatment.
sf-4634655 
Application No.: 16/755,091 Docket No.: 76168-20001.00 

Claim(s) 1, 6, 7, 13, 16, 17, 19-21, 23, 27, 44, 47, 48, 50-52 and 63-64 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Younes et al. (Lancet Oncol. 14:1348-1356, 2013) and as evidenced by Ansell et al., Blood, 124(22):3197-3200,2014) for the reasons set forth in the previous Office action and for the following reason addressing the amendment to claim 1: As amended, claim 1 now has the limitations previously presented in now cancelled claims 2-4 and 12, which were previously rejected. The ability of the antibody-drug conjugate to have the claimed activities is dependent on the administration of the antibody-drug conjugate itself. It is maintained for the reasons of record that the claimed methods are anticipated by the prior art of record.
Younes et al. teach treatment of newly diagnosed Hodgkin’s lymphoma with bretuximab vedotin combined with AVD chemotherapy regimen (p. 1356, second paragraph).  It is taught that brentuximab vedotin is a CD30-targeted chimeric monoclonal antibody covalently linked via a protease-cleavable linker to monomethyl auristatin E (MMAE) (p. 1349, col. 1, second paragraph).
Because brentuximab vedotin reduces CD30-expressing cells, the method inherently decreases the ratio of CD30-expressing cells, including CD30+ Treg cells relative to less-CD30-expressing cells, such as CD8+ T cells.
Ansell et al. states (p. 3198, col. 1, end of first full paragraph) that, “The drug load of cAC10-vcMMAE was then modified from a ratio of 8:1 to a ratio of 4:1, and the agent was named brentuximab vedotin for use in clinical trials.” Ansell et al. is not necessary for anticipation, but provided only to show that the antibody portion cAC10 and the linker is the same as bretuxmiab.

Applicant argues (last full paragraph of p. 12) that, “[T]he brief remarks by the Examiner do not constitute a showing that the features of the amended claims necessarily flows from the teachings of Younes.”  MPEP 2112.IV is quoted as stating, “The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.” The argument has been fully considered, but is not persuasive. The paragraph of the MPEP holding this quote discusses the situation in which inherency was wrongly based on “what would result due to optimization” instead of what necessarily was present in the prior, as well as the issue with a broadly disclosed genus that does not inherently disclose all species. This is quite different from Younes et al. which specifically discloses brentuximab vedotin for the treatment of Hodgkin’s lymphoma. As discussed at the beginning of MPEP 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”  Both the prior art and instant specification used brentuximab vedotin (BV) (e.g., instant Example 5 and claim 23). Therefore, the prior art method of treatment of Hodgkin’s lymphoma by administration of anti-CD30 antibody or antigen-binding portion thereof conjugated to a monomethyl auristatin, of which BV is an example, necessarily performs the method claimed.



Claim(s) 1, 6, 7, 13, 16, 17, 19-21, 23, 27, 44, 47, 48, 50-52 and 63-64 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrera et al. (Am. Soc. Hematol. Abst No. 1105, Dec. 2016, cited in the IDS filed 7/17/20) as evidenced by Ansell et al., Blood, 124(22):3197-3200, 2014) for the reasons set forth in the previous Office action and for the following reason addressing the amendment to claim 1: As amended, claim 1 now has the limitations previously presented in now cancelled claims 2-4 and 12, which were previously rejected. The ability of the antibody-drug conjugate to have the claimed activities is dependent on the administration of the antibody-drug conjugate itself. It is maintained for the reasons of record that the claimed methods are anticipated by the prior art of record.
Herrera et al. teach a Phase I/II clinical trial in which patients with Hodgkin lymphoma were administered brentuximab vedotin (BV) with anti-PD-1 antibody nivolumab (Nivo, see “Rational” section). It is taught that a high percentage of T regulatory cells express CD30+ before treatment, but other CD4+ and CD8+ T cells do not (“Peripheral Blood Immunophenotyping: Baseline CD30 expression in T cell subsets”). It was found that BV either had no effect or increased CD4+ or CD8+ cells, but decreased Tregs ((“Peripheral Blood Immunophenotyping:Effects of BV and Nivo on CD4+ T cells” and -“ Effects of BV and Nivo on CD8+ T cells”).
Ansell et al. states (p. 3198, col. 1, end of first full paragraph) that, “The drug load of cAC10-vcMMAE was then modified from a ratio of 8:1 to a ratio of 4:1, and the agent was named brentuximab vedotin for use in clinical trials.” Ansell et al. is not necessary for anticipation, but provided only to show that the antibody portion cAC10 is the same as bretuxmiab.

Applicant argues (p. 13, middle) that because of the paucity of data provided in Herrera et al., one cannot determine “whether a decrease in the number of CD30+ iTregs or pTregs relative to the number of CD4+ Th1 cells, Th2 cells or Thl7 cells would result from administration of the claimed antibody-drug conjugate….” (emphasis added by Applicant) Instant Fig. 5 shows that BV administered to Hodgkin lymphoma patients decreased CD8+ T cells. Thus, the claimed methods are not inherent to the methods disclosed by Herrera. The argument has been fully considered, but is not persuasive. As discussed in the response to arguments for the preceding rejection, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)” (MPEP 2112.02)  The prior art and instant application used the same antibody-drug conjugate, BV, for treatment. The silence of the prior art with respect to a property of a product does not rebut the prima facie case of anticipation of the method of use of that product which is the same as the claimed methods.


Applicant argues (bottom of p. 13) that the cited art has not been shown to disclose the methods of the amended claims, particularly “that the methods of the amended claims are inherent to the methods of the cited art.”  The argument has been fully considered, but is not persuasive. Because the antibody-drug conjugate (brentuximab vedotin, BV, previously known as cAC10-vcMMAE, Ansell et al., Blood, 124(22):3197-3200, p. 3198, col. 1, end of first full paragraph) used in methods of treatment in the prior art was the antibody-drug conjugate used in the methods of the instant application (e.g., Figs. 1-5), it necessarily has the same functions and inherently the same characteristics. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). As discussed above, MPEP 2112.II. discusses that, “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)” Finally, as stated in MPEP 2112.02.I., “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 16, 2022